HEAD; J.
There is no mórit in' th’e objection tó th’é *477introduction, or consideration by the court, of the mortgage of Bailey & Oo. to Garrett & Sqns, their deed to Garrett, and the deposition of Driver. The note of submission' shows' they were regularly introduced. The mortgage was duly acknowledged and recorded' within twelve months after execution.- The deed was duly acknowledged and recorded within the time allowed by the act approved February 21, 1889. — Acts 1888-89, p. 41. ' ' „
Garrett & Sons were bona, fide purchasers without notice of complainant’s vendor’s lien. Having a debt of $2,160 against Bailey & Oo., presently due, they extended payment thereof for more than seven months, upon the execution of a mortgage upon the land to secure it. The debt not having been paid, they foreclosed the mortgage, and procured the mortgagors to convey by absolute deed to Garrett, one of the mortgagees, in satisfaction of the debt. All'of this took place without any notj.ce to either of the mortgagees, or any one representing them, of complainant’s equity. .There seems to us no possible ground, on which complainant can claim a decree. — Thames. v. Rembert, 63 Ala. 561; Mobile &c. Ins. Co. v. Randall, 71 Ala. 220.
Affirmed. '